United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Huntersville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1482
Issued: January 25, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 11, 2016 appellant, through counsel, filed a timely appeal from a May 4, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has established more than one percent permanent
impairment of her left lower extremity for which she has previously received a schedule award.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 20, 2011 appellant, then a 58-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on August 31, 2011 she was exiting her truck while carrying a
heavy tray of mail when she fell forward and felt a sharp pain in her back. OWCP accepted
appellant’s claim for herniated intervertebral disc at L5-S1. It authorized a surgical
microdiscectomy which occurred on February 2, 2012. Appellant returned to full duty on
May 15, 2012.
In a June 10, 2013 letter, Dr. Mark B. Hartman, appellant’s Board-certified orthopedic
surgeon, concluded that, based on recent guidelines, he opined that appellant had 12 percent
permanent impairment of her left lower extremity. On December 22, 2014 he indicated that
appellant had reached maximum medical improvement.
On April 9, 2015 appellant filed a claim for a schedule award (Form CA-7).
On May 6, 2014 Dr. Joseph Nathan Chipman, a Board-certified neurologist, interpreted
an electromyogram/nerve conduction velocity (EMG/NCV) study as abnormal, noting that it
evinced chronic lumbar radiculopathy, paresthesia, and postlaminectomy syndrome of the
lumbosacral region. By letter dated April 28, 2015, OWCP asked that Dr. Chipman provide an
impairment rating. In a response dated April 28, 2015, Dr. Chipman declined as he noted that
appellant saw him only once for an EMG/NCV study.
By letter dated August 3, 2015, OWCP asked its medical adviser to evaluate appellant’s
permanent impairment under the American Medical Association, Guides to the Evaluation of
Permanent Impairment (6th ed. 2009) (A.M.A., Guides). On August 4, 2015 an OWCP medical
adviser responded that appellant was status post L5-S1 microdiscectomy on February 2, 2012.
He noted that she had done well with some residual numbness in the S1 nerve distribution of her
left leg. Applying Table 2 as set forth in the July/August 2009 The Guides Newsletter, he
determined that appellant had a grade C, class 1 impairment for mild sensory deficit of S1, which
would equal one percent permanent impairment of the left lower extremity. The medical adviser
noted that Dr. Hartman did not document the support for his conclusion that appellant had 12
percent permanent impairment.
In an August 1, 2015 letter, received by OWCP on August 10, 2015, Keith L.
Blankenship, a physical therapist, opined that pursuant to Table 2 of The Guides Newsletter,
July/August 2009, appellant had one percent left lower extremity sensory impairment and four
percent left lower extremity motor impairment for a combined permanent impairment of the left
lower extremity of five percent.3
By decision dated August 11, 2015, OWCP issued a schedule award for one percent
permanent impairment of the left lower extremity.

3

Although Mr. Blankenship indicated that appellant had four percent right lower extremity motor impairment,
this appears to be a clerical error. The Board finds, after reading his entire report, that Mr. Blankenship intended to
state that appellant had four percent left lower extremity motor impairment.

2

On August 17, 2015 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. At the hearing held on March 17, 2016, counsel contended that
OWCP’s August 11, 2015 decision did not mention Mr. Blankenship’s report, that Dr. Hartman
found 12 percent lower extremity impairment, and that appellant had considerable impairment
that was not accurately rated. Appellant testified as to her ongoing issues and noted that her left
leg was numb.
By decision dated May 4, 2016, the hearing representative affirmed the August 11, 2015
schedule award decision, noting that the opinion of OWCP’s medical adviser constituted the
weight of the medical evidence, that there was “no evidence that a qualified physician reviewed
Mr. Blankenship’s findings or agreed with his assessment,” and that Mr. Blankenship’s findings
were not sufficient to warrant further development.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions, and organs of the body.4 FECA,
however, does not specify the manner by which the percentage loss of a member, function, or
organ shall be determined. To ensure consistent results and equal justice for all claimants under
the law, good administrative practice requires the use of uniform standards applicable to all
claimants.5 The A.M.A., Guides, has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 Effective May 1, 2009, schedule awards
are determined in accordance with the sixth edition of the A.M.A., Guides.7
Although the A.M.A., Guides include guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.8 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a schedule or nonscheduled member. Therefore, as the
schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.9
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as impairment of the extremities. Recognizing that FECA allows ratings for
extremities and precludes ratings for the spine, The Guides Newsletter, July/August 2009, offers
4

5 U.S.C. § 8107.

5

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

6

20 C.F.R. § 10.404.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010); J.B., Docket No. 09-2191 (issued May 14, 2010).
8

Pamela J. Darling, 49 ECAB 286 (1998).

9

Thomas J. Englehart, 50 ECAB 319 (1999).

3

an approach to rating spinal nerve impairments consistent with sixth edition methodology.10
OWCP has adopted this approach for rating impairment to the upper or lower extremities caused
by a spinal injury.11
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical consultant for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical
consultant providing rationale for the percentage of impairment specified.12
ANALYSIS
OWCP accepted appellant’s claim for herniated intervertebral disc at L5-S1. Appellant
underwent a surgical microdiscectomy on February 2, 2012, and returned to full duty on
May 15, 2012. Subsequently, on April 9, 2015, appellant filed a claim for a schedule award.
The Board finds that appellant has not submitted a well-rationalized opinion by a
physician establishing that she has more than one percent permanent impairment of her left lower
extremity. Dr. Chipman declined to provide an impairment rating. Dr. Hartman submitted a
very brief letter indicating that appellant had 12 percent permanent impairment of her left lower
extremity. However, Dr. Hartman did not indicate that he applied the A.M.A., Guides, nor did
he provide an explanation as to how he arrived at the 12 percent impairment rating. As
Dr. Hartman did not reference any tables or pages from the A.M.A., Guides or indicate that he
actually applied the A.M.A., Guides, in making his impairment determination, his opinion is
insufficient to establish permanent impairment.13
OWCP properly referred appellant’s claim to its medical adviser for a determination as to
appellant’s permanent impairment. OWCP’s medical adviser noted that appellant was status
post L5-S1 microdiscectomy, and that she had done well with some residual numbness in the S1
nerve distribution of her leg. He applied Table 2 as set forth in the July/August 2009 The Guides
Newsletter, and determined that appellant had a grade C, class 1 impairment for mild sensory
deficit of S1, which would equal one percent permanent impairment of the left lower extremity.
The only medical evidence that properly applied the A.M.A., Guides is that of OWCP’s medical
adviser and OWCP based its schedule award decision on that report.14 There is no rationalized
medical evidence of record establishing greater permanent impairment.

10

L.J., Docket No. 10-1263 (issued March 3, 2011).

11

Supra note 7 at Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (January 2010).

12

See supra note 7 at Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6(f)
(February 2013).
13

See Carl J. Cleary, 57 ECAB 563 (2006) (an opinion which is not based upon the standards adopted by the
Board as appropriate for evaluating schedule losses is of little probative value in determining the extent of
permanent impairment.
14

See M.C., Docket No. 15-1757 (issued March 17, 2016) (the only medical evidence that demonstrated a proper
application of the A.M.A., Guides was that of OWCP’s medical adviser, who found that appellant had 11 percent
permanent right upper extremity impairment).

4

Counsel contends on appeal that Mr. Blankenship’s opinion should have been considered
by OWCP’s medical adviser when reaching his determination. Mr. Blankenship is a physical
therapist. A physical therapist is not considered a physician as defined under FECA, and
accordingly, his opinion does not constitute relevant and pertinent medical evidence for purposes
of a schedule award.15 Moreover, there is no evidence that a physician reviewed and certified his
report. Therefore, it was unnecessary for the medical adviser to review Mr. Blankenship’s
report.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increase impairment.
CONCLUSION
The Board finds that appellant has not established more than one percent permanent
impairment of her left lower extremity, for which she has received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 4, 2016 is affirmed.
Issued: January 25, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

See L.J., Docket No. 16-1231 (issued November 4, 2016); C.B., Docket No. 13-1734 (issued
November 4, 2013).

5

